Hardin, J.:
If all the stipulations in the policy were in force at the time of the fire, the plaintiff could not recover. The trial judge held, in effect, that knowledge of the agent of the facts in respect to the title to the property did not affect the policy. He was justified in so holding under the authority of Alexander v. The Germania Insurance Co. (66 N. Y., 464), and Miaghan v. The Hartford Ins. Co. (12 Hun, 321.)
But since the trial and since those cases were decided, the Court of Appeals, in Van Schoick v. The Niagara Fire Insurance Co. (68 N. Y., 434), has held that knowledge of the agent of facts, in respect to the ownership of the property, was knowledge by the company, and that such knowledge of the title as disclosed in this case by the evidence, may have the effect of a waiver by the company of the conditions in its policy or authorize the finding of an estoppel.
We must follow the principles laid down by Forger, J., in his opinion in that case, and we, therefore, hold that there was a question of fact for the juiy in respect to the knowledge possessed by Smith, the agent, at the time he delivered the policy to the plaintiff.
We must, therefore, set aside the verdict and grant a new trial, with costs to abide the event.